The state board of law examiners have recommended to us the disbarment of Arthur C. Sellers.
The facts are very brief. For the past few years, Mr. Sellers has been a duly admitted and practicing attorney at law in the state of Washington. On October 14, 1926, he pleaded guilty to a charge of forgery in the first degree, pursuant to an information theretofore filed against him. On the same day he was sentenced to serve from two to three years in the state penitentiary at Walla Walla, and is now confined therein. By a letter dated October 20, 1926, and addressed to this court, Mr. Sellers requested that his name be stricken from the list of attorneys entitled to practice law in this state and consented that an order might be made and entered disbarring him from the practice of law in the state of Washington.
[1] It appearing that the recommendations of the state board of law examiners should be approved, it is now ordered and adjudged that the said Arthur C. Sellers be and he is hereby disbarred and prohibited *Page 563 
from practicing the legal profession in the state of Washington, and his name is hereby stricken from the roll of attorneys.
MACKINTOSH, C.J., TOLMAN, MAIN, MITCHELL, FULLERTON, and ASKREN, JJ., concur.